DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9, 11-12, 16-17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US PGPub 2019/0334143, which has a foreign priority date of January 13, 2017) and further in view of Woehrle et al. (US PGPub 2014/0170447) and Bull et al. (US PGPub 2013/0171487).
Regarding Claim 1, Sugeno discloses in Figs. 1-2(c) a battery pack, comprising:
a plurality of batteries (11) and a box (12, 13) ([0027]), wherein
the plurality of batteries (11) are configured to accommodate in the box (12, 13) ([0027]); and
the box (12, 13) comprises a lower box (12) and an upper box (13) matching the lower box (12) (Fig. 1, [0027]), wherein the lower box (12) is configured to support the plurality of batteries ([0027]),
wherein the upper box (13) comprises an upper plate (14) and a lower plate (15), the upper plate (14) is configured to cover the lower plate (15) to form an accommodating space for accommodating a fire extinguishing agent (16) ([0030]), wherein the lower plate (15) is configured to discharge the fire extinguishing agent (16) from the accommodating space after the lower plate (15) is melted ([0012], [0037], wherein the lower plate 15 is made of a material such that holes are easily made when the material is heated with fire (i.e. is melted)). 
Sugeno further discloses a desire to keep surrounding batteries in the plurality of batteries (11) from catching fire in a case in which a battery in the plurality of batteries (11) causes heat generation or ignition ([0012]).
However, Sugeno does not disclose wherein each of the plurality of batteries comprises an explosion-proof valve and consequently does not further disclose the explosion-proof valve is configured to face the lower plate of the upper box.
Woehrle teaches in Figs. 1 and 2b wherein a battery pack ([0022], [0039], [0041]) comprising a plurality of batteries (2) and a dispenser (4) that accommodates a fire extinguishing agent, wherein the dispenser (4) is configured to discharge the fire extinguishing agent in the event of a mechanical shock, and/or an increase in temperature, and/or a pressure increase above a predetermined limiting value in a battery of the plurality of batteries (2) ([0007]-[0008]), such as when the dispenser is melted ([0015]).
Woehrle further teaches in Figs. 1 and 2b wherein each of the plurality of batteries (2) comprises an explosion-proof valve (3) in order to provide a safety mechanism when certain conditions occur, such as when the internal pressure of a battery is exceeded ([0011]-[0012], [0042]).
Moreover, Woehrle teaches wherein the dispenser (4) has a plurality of weakened areas (i.e. dispenser openings) in order to provide a very simple and cost effective configuration for discharging the fire extinguishing agent in the event of a mechanical shock, and/or an increase in temperature, and/or a pressure increase above a predetermined limiting value ([0014]). Specifically, Woehrle teaches wherein the explosion-proof valve (3) is configured to face the weakened area of the dispenser (4), as such a configuration is particularly effective for inhibiting, retarding, and combating flames with a liquid or a solid flame extinguishing agent ([0021], [0024], wherein the number of weakened areas corresponds to the number of explosion-proof valves and consequently the number of batteries in the plurality of batteries).
It would have been obvious to one of ordinary skill in the art to form an explosion-proof valve, as taught by Woehrle, on each of the plurality of batteries of Sugeno, in order to provide a safety mechanism for when the internal pressure of the battery is exceeded. 
Furthermore, upon implementation of an explosion-proof valve on each of the plurality of batteries, it would have been obvious to one of ordinary skill in the art to configure the explosion-proof valve to face the lower plate of the upper box of modified Sugeno, as further taught by Woehrle, in order to provide a very simple and cost effective configuration for discharging the fire extinguishing agent in the event of a mechanical shock, and/or an increase in temperature, and/or a pressure increase above a predetermined limiting value, wherein such a configuration is particularly effective for inhibiting, retarding, and combating flames with a liquid or a solid flame extinguishing agent and therefore the skilled artisan would have reasonable expectation that such would successfully keep surrounding batteries in the plurality of batteries from catching fire in a case in which a battery in the plurality of batteries causes heat generation or ignition, as desired by modified Sugeno. 
Modified Sugeno discloses wherein the upper box (13 of Sugeno) comprises an upper plate (14 of Sugeno) and a lower plate (15 of Sugeno), the upper plate (14 of Sugeno) is configured to cover the lower plate (15 of Sugeno) to form an accommodating space for accommodating a fire extinguishing agent (16 of Sugeno) ([0030] of Sugeno), wherein the lower plate (15 of Sugeno) is configured to discharge the fire extinguishing agent (16 of Sugeno) from the accommodating space after the lower plate (15 of Sugeno) is melted ([0012], [0037] of Sugeno, wherein the lower plate 15 is made of a material such that holes are easily made when the material is heated with fire (i.e. is melted)). 
However, modified Sugeno does not disclose wherein the upper box further comprises a fireproof plate, wherein the fireproof plate is disposed between an inner surface of the upper plate and the fire extinguishing agent and wherein the fireproof plate is a mica plate.
Bull teaches in Figs. 1 and 10 a battery pack (100) ([0023], [0028]), comprising a plurality of batteries (104) configured to accommodate in a box (102, 108) ([0023]), wherein the box (102, 108) comprises a lower box (102) and an upper box (108) matching the lower box (102), wherein the lower box (102) is configured to support the plurality of batteries (104) ([0023], [0028]).
Bull further discloses wherein the upper box (108) further comprises a fireproof plate (106) disposed between an inner surface of the upper box (108) and the plurality of batteries (104) in order to provide thermal and electrical insulation between at least the upper box (108) and the plurality of batteries (104), wherein the fireproof plate (106) may be a mica plate ([0029]-[0030], wherein the insulator 106 may be a mica plate and therefore reads on a fireproof plate).
It would have been obvious to one of ordinary skill in the art to utilize a mica plate as a fireproof plate in the battery pack of modified Sugeno, as taught by Bull, wherein the fireproof plate id disposed between an inner surface of the upper plate and the fire extinguishing agent so as to provide the advantages of the fireproof plate without interfering with the functionality of the fireproof agent and the lower plate of modified Sugeno, in order to provide thermal and electrical insulation between at least the upper plate of the upper box and the plurality of batteries of modified Sugeno.
The Examiner notes that the limitation “to extend a time before a high-temperature gas and/or flame sprayed out when the battery occurs the thermal runaway burn through the upper plate to make the fire extinguishing agent have enough time to fully cool down and extinguish the thermal runaway burn” is intended use and therefore not given patentable weight aside from the structure required to perform such function.
Thus, because modified Sugeno discloses a fireproof plate (106 of Bull) disposed between an inner surface of the upper plate (14 of Sugeno) and the fire extinguishing agent (16 of Sugeno) ([0029]-[0030] of Bill), modified Sugeno reads on the limitation “to extend a time before a high-temperature gas and/or flame sprayed out when the battery occurs the thermal runaway burn through the upper plate to make the fire extinguishing agent have enough time to fully cool down and extinguish the thermal runaway burn”.
Regarding Claims 2 and 8, modified Sugeno discloses all of the limitations as set forth above. Modified Sugeno further discloses wherein the lower plate (15 of Sugeno) is provided with a plurality of weakened areas, and each of the plurality of weakened areas is configured to be opposite to an explosion-proof valve (3 of Woehrle) of one of the plurality of batteries (11 of Sugeno) ([0021], [0024] of Woehrle).
Regarding Claims 3, 9 and 12, modified Sugeno discloses all of the limitations as set forth above. Modified Sugeno further discloses wherein each of the plurality of weakened areas is provided with a groove, so that a thickness of each of the plurality of weakened areas is smaller than the thickness of other parts of the lower plate (15 of Sugeno) (Fig. 1 and 2b, [0014] of Woehrle, see a groove that is necessarily and inherently formed from thinning of the wall). 
Regarding Claim 11, modified Sugeno discloses all of the limitations as set forth above. Modified Sugeno further discloses wherein the plurality of batteries (11 of Sugeno) are set to multiple battery rows (Fig. 1, [0029] of Sugeno), the lower plate (15 of Sugeno) is provided with a plurality of weakened areas ([0014], [0021], [0024] of Woehrle), and each of the plurality of weakened areas is configured to cover an area formed by explosion-proof valves (3 of Woehrle) of one of the multiple battery rows in a height direction (Figs. 1-2(c), [0021], [0024] of Woehrle).
Regarding Claim 18, modified Sugeno discloses all of the limitations as set forth above. Modified Sugeno further discloses wherein the thickness of the lower plate (15 of Sugeno) and the upper plate (14 of Sugeno) are each preferably in the range of 0.5 mm to 1.5 mm ([0038] of Sugeno) and therefore modified Sugeno discloses wherein a thickness of the lower plate (15 of Sugeno) may be smaller than a thickness of the upper plate (14 of Sugeno).
It would have been obvious to one of ordinary skill in the art to form the thickness of the lower plate to be smaller than a thickness of the upper plate, such that the thickness of the lower plate and the upper plate fall within the range disclosed by modified Sugeno, wherein the skilled artisan would have reasonable expectation that such would successfully form the upper box desired by modified Sugeno.  
Claims 4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US PGPub 2019/0334143, which has a foreign priority date of January 13, 2017) and in view of Woehrle et al. (US PGPub 2014/0170447) and Bull et al. (US PGPub 2013/0171487), as applied to Claim 11 above, and further in view of Sato et al. (US PGPub 2011/0212350).
Regarding Claims 4, 10, and 13, modified Sugeno discloses all of the limitations as set forth above. Modified Sugeno discloses wherein the lower plate (15 of Sugeno) is provided with a plurality of weakened areas, wherein each of the plurality of weakened areas is provided with a groove, so that a thickness of each of the plurality of weakened areas is smaller than the thickness of other parts of the lower plate (15 of Sugeno) in order to provide a very simple and cost effective configuration for discharging the fire extinguishing agent in the event of a mechanical shock, and/or an increase in temperature, and/or a pressure increase above a predetermined limiting value ([0014] of Woehrle).
However, modified Sugeno does not disclose wherein along a perimeter of each of at the plurality of weakened areas, a score is provided. 
Sato teaches in Figs. 1 and 4-8 a plate (6) comprising a weakened area (10) configured to break when a pressure in a battery increases above a predetermined limiting value ([0005], [0035]).
Specifically, Sato teaches wherein the weakened area (10) is provided with a groove (10a), so that a thickness (10b) of the weakened area (10) is smaller than other parts of the plate (6) (Fig. 5, [0039]). Sato further teaches wherein along a perimeter of the weakened area (10), a score (12) is provided in order to facilitate fracture of the weakened area (10) without scattering pieces of the weakened area (10) ([0039], [0046]-[0053]).
It would have been obvious to one of ordinary skill in the art to provide a score along a perimeter of each of the plurality of weakened areas of modified Sugeno, as taught by Sato, in order to facilitate fracture of the weakened area of without scattering pieces of the weakened area, wherein the skilled artisan would have reasonable expectation that such would successfully discharging the fire extinguishing agent in the event of a mechanical shock, and/or an increase in temperature, and/or a pressure increase above a predetermined limiting value, as desired by modified Sugeno.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US PGPub 2019/0334143, which has a foreign priority date of January 13, 2017) in view of Woehrle et al. (US PGPub 2014/0170447) and Bull et al. (US PGPub 2013/0171487), as applied to Claim 11 above, and further in view of Cao et al. (CN 207886552, see also EPO machine generated English translation provided with the Office Action dated January 25, 2022).
Regarding Claims 14-15, modified Sugeno discloses all of the limitations as set forth above. Modified Sugeno further discloses wherein the accommodating space is divided into a plurality of accommodating cavities (21, 22 of Sugeno) (Figs. 1-2(c), [0034] of Sugeno).
However, modified Sugeno does not disclose wherein the upper box further comprises a partition wall, wherein the accommodating space is divided into a plurality of accommodating cavities by the partition wall, wherein each of the plurality of accommodating cavities is configured to be opposite to the explosion-proof valves of one of the multiple battery rows.
Cao teaches in Figs. 11-12 a battery pack comprising a plurality of batteries (2) set in a battery row, each comprising an explosion-proof valve (25) and configured to accommodate in a box (21, 22), wherein the box (21, 22) comprises a lower box (21) and an upper box (22) ([0079]).
Cao further teaches wherein the upper box (22) comprises an upper plate and a lower plate, wherein the upper plate is configured to cover the lower plate to form an accommodating space for accommodating a fire extinguishing agent ([0099]-[0100], see 531 or the plurality of 631 in annotated Figs. 11-12 provided below).
Specifically, Cao teaches in Fig. 12 an embodiment wherein the upper box (22) may further comprise a partition wall, wherein the accommodating space is divided into a plurality of accommodating cavities (631) by the partition wall, wherein each of the plurality of accommodating cavities (631) is configured to be opposite to the explosion-proof valves (25) of one of the multiple battery rows ([0100], see annotated Fig. 12 provided below).

    PNG
    media_image1.png
    786
    921
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to utilize a partition wall, partition wall, such that the accommodating space is divided into the plurality of accommodating cavities of modified Sugeno by the partition wall, wherein each of the plurality of accommodating cavities is configured to be opposite to the explosion-proof valves of one of the multiple battery rows of modified Sugeno, as taught by Cao, as such is a known configuration in the art, wherein the skilled artisan would have reasonable expectation that such would successfully divide the accommodating space into a plurality of accommodating cavities, as desired by modified Sugeno. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US PGPub 2019/0334143, which has a foreign priority date of January 13, 2017) in view of  Woehrle et al. (US PGPub 2014/0170447) and Bull et al. (US PGPub 2013/0171487), as applied to Claim 1 above, and further in view of Lachmund (WO 2016/049836).
Regarding Claims 19-20, modified Sugeno discloses all of the limitations as set forth above. Modified Sugeno further discloses in Fig. 2(c) of Sugeno wherein the lower plate (15 of Sugeno) comprises: a bottom wall; a side wall, extending upwards from all sides of the bottom wall; wherein the lower plate (15 of Sugeno) is fixedly connected to an inner surface of the upper plate (14 of Sugeno).
Specifically, modified Sugeno discloses wherein the method of connection is not particularly limited and may be done by means of bolt connection ([0036]).
However, modified Sugeno does not disclose wherein the lower plate comprises a flange, extending outwards from all sides of the side wall, wherein the flange is fixedly connected to an inner surface of the upper plate by means of bolt connection. 
Lachmund teaches a battery pack which can prevent a bulge from being formed in the connecting portions of a lower housing and an upper housing, thereby establishing a good seal connection between the lower housing and the upper housing (P3, L9-12). 
Specifically, Lachmund teaches in Fig. 2 wherein the lower housing (3) comprises a bottom wall, a side wall, extending upward from all sides of the bottom wall, and a flange (7), extending outward from all sides of a side wall, wherein the flange (7) is fixedly connected to an inner surface of an upper housing (5, 9) by means of bolt connection (P8, L14-P9, L16).
It would have been obvious to one of ordinary skill in the art to form a flange, extending outward from all sides of the side wall, on the lower plate of modified Sugeno, and further fixedly connect the flange to an inner surface of the upper plate of modified Sugeno, as taught by Lachmund, in order to prevent a bulge from being formed in the connecting portions of the upper plate and the lower plate, thereby establishing a good seal connection between the upper plate and the lower plate, wherein the skilled artisan would have reasonable expectation that such would fixedly connect the lower plate to the inner surface of the upper plate of modified Sugeno, as desired by modified Sugeno.
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.
Regarding amended Claim 1, the Applicant notes that Bull teaches in Fig. 1 a rechargeable battery assembly, which includes an insulator between the housing cover and rechargeable energy storage cells. The insulator is configured to be compressed when the housing cover is secured to the battery housing, thereby securing the rechargeable battery cells against vibrational forces.
The Applicant argues that the fireproof plate of Claim 1 is disposed between an inner surface of the upper plate and the fire extinguishing agent to extend a time before a high-temperature gas and/or flame sprayed out when the battery occurs the thermal runaway burn through the upper plate to make the fire extinguishing agent have enough time to fully cool down and extinguish the thermal runaway burn.
That is to say, the fireproof plate of Claim 1 is configured to prevent the upper plate from burning as soon as the thermal runaway occurs, as the lower plate is configured to be easily melted to discharge the fire extinguishing agent from the accommodating space to suppress the thermal runaway. 
The Applicant argues that Bull does not relate to configuring the fireproof plate between the upper plate and the lower plate, as the lower plate is easily to be melted to discharge the fire extinguishing agent and therefore Bull fails to disclose or to suggest that a fireproof plate is disposed between an inner surface of the upper plate and the fire extinguishing agent.
The Examiner respectfully disagrees and notes that the prior art does not need to recognize the same technical effect or solve the same problem as that of the claimed invention. So long as the structure of the battery pack, specifically the fireproof plate and its location within the battery pack, is the same as that of the claimed invention, the prior art will read on the claimed invention no matter the motivation for arriving at said structure or the recognized technical effects of said structure.
In other words, because modified Sugeno discloses a fireproof plate (106 of Bull), wherein such is disposed between an inner surface of the upper plate (14 of Sugeno) and the fire extinguishing agent (16 of Sugeno) so as to provide thermal and electrical insulation between at least the upper plate (14 of Sugeno) of the upper box (13 of Sugeno) and the plurality of batteries (11 of Sugeno), as taught by Bull in modified Sugeno ([0029]-[0039] of Bull) without interfering with the functionality of the fireproof agent (16 of Sugeno) and the lower plate (15 of Sugeno), as desired by modified Sugeno ([0012], [0037] of Sugeno), modified Sugeno reads on the claimed invention.
Thus, the combination of Sugeno and Bull in modified Sugeno does relate to configuring the fireproof plate between the upper plate and the lower plate and consequently the arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 19, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 22, 2022